Citation Nr: 1628021	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-18 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2010 and October 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus was incurred during service.


CONCLUSION OF LAW

The requirements for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including tinnitus and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

The Veteran asserts that his current tinnitus was caused by noise exposure during service.  In support of this, he reported continued symptoms of ringing in his ears ever since his exposure to hazardous noise from weapons fire while serving as a crew chief in a mortar battery in Vietnam.

Service personnel records confirm that the Veteran served in the Republic of Vietnam for over 11 months, during which his military occupational specialty     was an indirect fire infantry crewman, which carries a high probability of exposure to hazardous noise.  Accordingly, the Board finds the Veteran's statements to be credible evidence of in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Thus, the remaining question is whether the Veteran's current tinnitus is related to service. 

When a condition may be diagnosed by readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination that is "medical        in nature," as it is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  In the instant case, the Board finds the Veteran's statements to be credible and therefore sufficient to establish service connection.

Although a September 2011 VA examiner provided a negative nexus opinion, the examiner primarily relied on the fact that the Veteran could not relate the onset of his tinnitus to a particular incident.  However, the Board does not interpret this to mean that the Veteran does not relate his symptoms to service.  The record shows that the Veteran consistently reported first noticing symptoms of ringing in his ears while serving in Vietnam.  

After review of the record, the Board notes that there is competent evidence both in favor of and against the claim for service connection for tinnitus.  Although the VA examiner found the condition was not related to service, the record shows that the Veteran was exposed to hazardous noise while serving in Vietnam for over 11 months and reported continuing symptoms of tinnitus ever since.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.    In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus is related to his service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran underwent a VA audiological examination in June 2010, at which      time he received a diagnosis of moderate bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure because "electronic hearing testing conducted at enlistment and discharge shows the Veteran did not have hearing damage while in service."  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Therefore, the Board finds that a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an audiologist to obtain an opinion as to whether the Veteran's current hearing loss  is related to service.  If a new examination is deemed necessary, one should be scheduled.  Following review    of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss is related to in-service noise exposure.  The examiner must presume that the Veteran was exposed     to hazardous noise during service while working as an indirect fire infantry crewman in Vietnam.  In rendering the opinion, the examiner should address why the Veteran's current hearing loss is/is not merely a delayed reaction to in-service noise exposure. 

A complete rationale for all opinions must be provided.  If   the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation (i.e. lack of records, limits of medical knowledge, etc.).  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


